                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        JIAHAO KUANG, et al.,                            Case No. 18-cv-03698-JST
                                                         Plaintiffs,
                                   8
                                                                                             ORDER GRANTING MOTION TO
                                                  v.                                         STAY PROCEEDINGS PENDING
                                   9
                                                                                             APPEAL
                                  10        UNITED STATES DEPARTMENT OF
                                            DEFENSE, et al.,                                 Re: ECF No. 104
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Defendants’ (collectively, “Department of Defense” or “DoD”) motion

                                  14   to stay proceedings pending their interlocutory appeal of the Court’s preliminary injunction. ECF

                                  15   No. 104. The Court will grant the motion.

                                  16   I.       BACKGROUND

                                  17            This case concerns Plaintiffs’ challenge to a DoD policy regarding the background

                                  18   investigation that DoD conducts for all enlisted recruits as part of their entry into military service.

                                  19   ECF No. 68 at 5-7. In an October 13, 2017 memo (“October 13 Memo”), DoD announced that

                                  20   lawful permanent residents (“LPRs”) would be not be able to access into basic training or active

                                  21   service until their full background investigations had been completed. Id. at 8. Under the new

                                  22   policy, U.S. citizens – unlike LPRs – remain able to access after an initial screening. Id. at 7-8.

                                  23            On November 16, 2018, the Court issued an order granting Plaintiffs’ unopposed motion

                                  24   for class certification, denying DoD’s motion to dismiss, and granting Plaintiffs’ motion for a

                                  25   preliminary injunction based on their 5 U.S.C. § 706(2) claim under the Administrative Procedure

                                  26   Act (“APA”). ECF No. 68.

                                  27            On December 14, 2018, DoD appealed the injunction to the Ninth Circuit, ECF No. 73,

                                  28   and filed a motion with this Court for a stay pending appeal, ECF No. 74. Before the Court ruled
                                   1   on that motion, DoD filed a materially similar motion with the Ninth Circuit. See Kuang, No. 18-

                                   2   17381 (9th Cir.), ECF No. 9. Given the pendency of a similar motion before a higher court, this

                                   3   Court then issued an order holding DoD’s motion in abeyance pending the Ninth Circuit’s ruling.

                                   4   No. 18-cv-03698-JST (N.D. Cal.), ECF No. 91.1

                                   5             While the parties were briefing the stay motion before the Ninth Circuit, the parties raised

                                   6   a discovery dispute to this Court. ECF Nos. 87, 92, 93. On January 23, 2019, the Court issued an

                                   7   order denying Plaintiffs’ request for extra-record discovery on their constitutional claims but

                                   8   granting such discovery on equitable factors relevant to potential relief. ECF No. 94.

                                   9             On February 1, 2019, a divided Ninth Circuit panel denied DoD’s motion to stay the

                                  10   injunction pending appeal. Kuang, No. 18-17381 (9th Cir.), ECF No. 21. This Court then

                                  11   reinstated briefing on DoD’s original stay motion and denied it on February 20, 2019. ECF No.

                                  12   103. The Court did, however, grant DoD’s alternative request and clarified the scope of its
Northern District of California
 United States District Court




                                  13   injunction. Id. at 4.

                                  14             Twenty days later, DoD filed this motion. ECF No. 104. Having failed to obtain a stay of

                                  15   the preliminary injunction, DoD now seeks to stay further district court proceedings until “the

                                  16   Ninth Circuit and, if necessary, the Supreme Court,” resolve DoD’s interlocutory appeal. Id. at 2.

                                  17   Plaintiffs oppose. ECF No. 109.

                                  18             Under the parties’ stipulated case management schedule, discovery will close in September

                                  19   2019, followed by dispositive cross-motions for summary judgment, with briefing concluding in

                                  20   December 2019. ECF Nos. 96, 101. Meanwhile, the Ninth Circuit has set oral argument on

                                  21   DoD’s interlocutory appeal for June 14, 2019. Kuang, No. 18-17381 (9th Cir.), ECF No. 36.

                                  22   II.       LEGAL STANDARD

                                  23             The parties dispute the legal standard that governs DoD’s motion. DoD contends that the

                                  24   Court should apply a three-factor test derived from Landis v. North American Co., 299 U.S. 248

                                  25   (1936). ECF No. 104 at 3-4. Under this test, courts examine (1) “the possible damage which may

                                  26   result from the granting of a stay”; (2) “the hardship or inequity which a party may suffer [if the

                                  27
                                  28   1
                                           All further ECF citations are to this Court’s docket unless otherwise indicated.
                                                                                            2
                                   1   case is allowed] to go forward”; and (3) “the orderly course of justice measured in terms of the

                                   2   simplifying or complicating of issues, proof, and questions of law which could be expected to

                                   3   result from a stay.” Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005) (quoting

                                   4   CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962)).

                                   5          Plaintiffs, on the other hand, argue that the Court must decide this motion based on the

                                   6   same four-factor test that governs a request to stay an injunction pending appeal. ECF No. 109 at

                                   7   7. That test requires a court to consider four factors: “(1) whether the stay applicant has made a

                                   8   strong showing that he is likely to succeed on the merits; (2) whether the applicant will be

                                   9   irreparably injured absent a stay; (3) whether issuance of the stay will substantially injure the other

                                  10   parties interested in the proceeding; and (4) where the public interest lies.” Nken v. Holder, 556

                                  11   U.S. 418, 434 (2009). Under Ninth Circuit precedent, the movant “must show that irreparable

                                  12   harm is probable and either: (a) a strong likelihood of success on the merits and that the public
Northern District of California
 United States District Court




                                  13   interest does not weigh heavily against a stay; or (b) a substantial case on the merits and that the

                                  14   balance of hardships tips sharply in the [movant’s] favor.” Leiva-Perez v. Holder, 640 F.3d 962,

                                  15   970 (9th Cir. 2011) (per curiam). For simplicity, the Court will refer to these different sets of

                                  16   factors as the Landis test or the Nken test.

                                  17          It appears that the Ninth Circuit has not addressed which test applies here. Indeed, district

                                  18   courts in this circuit have catalogued a divide “regarding the appropriate standard by which a

                                  19   district court is to exercise its discretion in whether to grant a stay pending an interlocutory

                                  20   appeal.” United States ex rel. Atlas Copco Compressors LLC v. Rwt LLC, No. CV 16-00215

                                  21   ACK-KJM, 2017 WL 2986586, at *11 n.11 (D. Haw. July 13, 2017); see also Finder v. Leprino

                                  22   Foods Co., No. 113CV02059AWIBAM, 2017 WL 1355104, at *2-3 (E.D. Cal. Jan. 20, 2017)

                                  23   (reviewing different lines of authority).

                                  24          Consistent with one line of authority, Plaintiffs contend that the Landis test applies only

                                  25   “when a court is asked to stay one case pending the resolution of proceedings in a different case.”

                                  26   ECF No. 109 at 8 n.3. Plaintiffs correctly observe that Landis itself involved “the power of a court

                                  27   to stay proceedings in one suit until the decision of another,” 299 U.S. at 249, and that the Ninth

                                  28   Circuit refined its test in cases likewise considering whether the Court should enter a stay
                                                                                          3
                                   1   “pending resolution of independent proceedings which bear upon the case.” Leyva v. Certified

                                   2   Grocers of Cal., Ltd., 593 F.2d 857, 863 (9th Cir. 1979).2 Though Plaintiffs cite no authority

                                   3   expressly adopting their view, there are district court cases (including from this Court) that have

                                   4   applied the Nken test to determine whether to grant a stay of proceedings pending interlocutory

                                   5   appeal. See, e.g., United States v. Acad. Mortg. Corp., No. 16-CV-02120-EMC, 2018 WL

                                   6   4794231, at *1-2 (N.D. Cal. Oct. 3, 2018); Pena v. Taylor Farms Pac., Inc., No. 2:13-CV-01282-

                                   7   KJM-AC, 2015 WL 5103157, at *2 (E.D. Cal. Aug. 31, 2015); United States v. Real Prop. &

                                   8   Improvements Located at 2366 San Pablo Ave., No. 13-CV-02027-JST, 2015 WL 525711, at *1

                                   9   (N.D. Cal. Feb. 6, 2015). Critically, however, none of these decisions discussed the Landis test or

                                  10   offered a reasoned analysis as to why the Nken test applied.

                                  11          Further, a review of the case law suggests that district courts that have directly confronted

                                  12   the question have overwhelmingly concluded that the Landis test or something similar governs.
Northern District of California
 United States District Court




                                  13   Those courts have reasoned that the Nken test “is applicable when there is a request to stay a

                                  14   district court’s judgment or order pending an appeal of the same case,” while Landis applies to the

                                  15   decision to stay proceedings, regardless whether the stay is based on a direct appeal or an

                                  16   independent case. 23andMe, Inc. v. Ancestry.com DNA, LLC, No. 18-CV-02791-EMC, 2018 WL

                                  17   5793473, at *3 (N.D. Cal. Nov. 2, 2018) (emphasis added); see also, e.g., Freeman Expositions,

                                  18   Inc. v. Glob. Experience Specialists, Inc., No. SACV1700364CJCJDEX, 2017 WL 6940557, at *1

                                  19   n.3 (C.D. Cal. June 27, 2017); Unitek Solvent Servs., Inc. v. Chrysler Grp. LLC, No. 12-00704

                                  20   DKW-RLP, 2014 WL 12576648, at *1-2 (D. Haw. Jan. 14, 2014); Doe 1 v. AOL LLC, 719 F.

                                  21   Supp. 2d 1102, 1107 n.1 (N.D. Cal. 2010); Asis Internet Servs. v. Active Response Grp., No. C07

                                  22   6211 TEH, 2008 WL 4279695, at *4 n.1 (N.D. Cal. Sept. 16, 2008) (explaining that the Nken test

                                  23

                                  24

                                  25

                                  26
                                       2
                                         Consistent with this statement, the Ninth Circuit has applied the Landis test to “separate
                                       proceedings [that] are judicial, administrative, or arbitral in character.” Leyva, 593 F.2d at 863-64
                                  27   (stay pending arbitration of claims); see also Lockyer, 398 F.3d at 1100 (stay pending resolution of
                                       defendants’ bankruptcy petitions in an another court); Mediterranean Enters., Inc. v. Ssangyong
                                  28   Corp., 708 F.2d 1458, 1465 (9th Cir. 1983) (stay pending arbitration); CMAX, 300 F.2d at 266
                                       (stay pending administrative enforcement proceeding against plaintiff).
                                                                                          4
                                   1   “govern[s] a district court’s judgment or other order pending appeal, not a stay of ongoing

                                   2   proceedings”).3

                                   3          The Court agrees with these courts that the relevant considerations here are more akin to

                                   4   those the Landis test is designed to address. As the 23andMe court noted, “[a]lthough Landis is

                                   5   generally applied where there is a request to stay proceedings pending a decision in a different

                                   6   case (this was true in Landis itself), Landis broadly states that ‘the power to stay proceedings is

                                   7   incidental to the power inherent in every court to control the disposition of the causes on its docket

                                   8   with economy of time and effort for itself, for counsel, and for litigants.’” 2018 WL 5793473, at

                                   9   *3 (quoting Landis, 299 U.S. at 254). These same concerns exist where, as here, a court

                                  10   “considers whether it should proceed forward on discovery . . . and pre-trial litigation in [an]

                                  11   action in light of the potential that the appellate court will determine that a large portion of the

                                  12   action should be dismissed, rendering much of the work to be completed meaningless.” Finder,
Northern District of California
 United States District Court




                                  13   2017 WL 1355104, at *2.

                                  14          By contrast, different concerns predominate when a court decides whether to stay an

                                  15   injunction or other order. There, the overarching question is not whether going forward with the

                                  16   litigation will be inefficient for the parties and the court, but rather if equity demands that the court

                                  17   “preserve the pre-judicial-relief status quo pending the appellate court’s determination of the

                                  18   correctness of that relief.” Id. (citing Nken, 556 U.S. at 434). In most cases, the choice between

                                  19   relief and no relief is starker than the choice between litigating or not litigating. Accordingly, the

                                  20   types and degree of harm necessary to support a stay may differ. Id. at *3. Moreover, because the

                                  21

                                  22

                                  23   3
                                         In declining to apply Nken, some courts have instead adopted “a variation on the Landis factors”
                                  24   drawn from stays pending interlocutory appeals certified under 28 U.S.C. § 1292(b): “whether (1)
                                       resolution by the Ninth Circuit of the issue addressed in the appealed order could materially affect
                                  25   this case and advance the ultimate termination of litigation and (2) whether a stay will promote
                                       economy of time and effort for the Court and the parties.” Finder, 2017 WL 1355104, at *2
                                  26   (quoting Am. Hotel & Lodging Ass'n v. City of Los Angeles, No. CV 14-09603-AB (SSX), 2015
                                       WL 10791930, at *3 (C.D. Cal. Nov. 5, 2015)); see also Consumer Cellular, Inc. v.
                                  27   ConsumerAffairs.com, No. 3:15-CV-1908-PK, 2016 WL 7238919, at *4 (D. Or. Sept. 26, 2016)
                                       (“[T]he appropriate factors to be considered in the exercise of the court’s discretion whether or not
                                  28   to grant the stay requested here are those of the Am. Hotel/Section 1292 test considered together
                                       with those of the Landis/CMAX test.”).
                                                                                          5
                                   1   impacts of an injunction – or the conduct that will occur in its absence – may ripple far beyond the

                                   2   parties and the court, a broader consideration of the public interest is necessary.

                                   3          For those reasons, the Court applies the Landis factors to DoD’s motion.

                                   4   III.   ANALYSIS

                                   5          A.      Balancing Hardships

                                   6          Under the first two Landis factors, “the Court must balance the hardships of the parties if

                                   7   the action is stayed or if the litigation proceeds.” Manriquez v. DeVos, No. 17-CV-07210-SK,

                                   8   2018 WL 5316174, at *2 (N.D. Cal. Aug. 30, 2018). And “‘if there is even a fair possibility that

                                   9   the stay . . . will work damage to someone else,’ the party seeking the stay ‘must make out a clear

                                  10   case of hardship or inequity.’” Id. (alteration in original) (quoting Landis, 299 U.S. at 255).

                                  11          Here, the Court’s preliminary injunction will remain in place for the duration of the stay.

                                  12   This weighs against a finding of harm to Plaintiffs. See E. Bay Sanctuary Covenant v. Trump, No.
Northern District of California
 United States District Court




                                  13   18-CV-06810-JST, 2019 WL 1048238, at *2 (N.D. Cal. Mar. 5, 2019) (“While a delay in the

                                  14   ability to ‘seek[ ] injunctive relief against ongoing and future harm’ militates against a stay,

                                  15   Plaintiffs have already secured such relief, albeit in preliminary form.” (quoting Lockyer, 398 F.3d

                                  16   at 1112)). Although Plaintiffs argue that a stay will delay their ability to obtain permanent

                                  17   injunctive relief, they do not identify any specific harm that will occur while the preliminary

                                  18   injunction is in place. Cf. Bernstein v. Virgin Am., Inc., No. 15-CV-02277-JST, 2018 WL

                                  19   3349183, at *4 (N.D. Cal. July 9, 2018) (“Here, Plaintiffs will suffer damage because ‘the passage

                                  20   of time will make it more difficult to reach class members and will increase the likelihood that

                                  21   relevant evidence will dissipate.’” (quoting Cabiness v. Educ. Fin. Sols., LLC, No. 16-CV-01109-

                                  22   JST, 2017 WL 167678, at *3 (N.D. Cal. Jan. 17, 2017)).4

                                  23          The Court acknowledges Plaintiffs’ concern that a stay might be lengthy in duration. ECF

                                  24   No. 109 at 13-14. While DoD notes that the Ninth Circuit has already scheduled oral argument for

                                  25   June 14, 2019, the Ninth Circuit’s procedures for preliminary injunction appeals do not require the

                                  26
                                  27
                                       4
                                         Plaintiffs assert, without evidentiary support, that DoD has not complied with the Court’s
                                       injunction in some instances. ECF No. 109 at 11. Obtaining a permanent injunction, rather than a
                                  28   preliminary one, would not change DoD’s obligations to follow the Court’s orders. If DoD has in
                                       fact failed to comply or does so in the future, Plaintiffs should seek appropriate relief.
                                                                                           6
                                   1   court to rule by any particular time. See Ninth Circuit Rules 3-3, 34-3. Moreover, the issues

                                   2   presented and the course of this litigation thus far suggest a reasonable probability that even once

                                   3   the Ninth Circuit issues a decision, “one or more parties may file a petition for rehearing en banc,

                                   4   a petition for certiorari at the Supreme Court, or both.” Bernstein, 2018 WL 3349183, at *3.

                                   5          At the same time, some amount of delay is inherent in a stay, and a stay’s precise duration

                                   6   will generally be uncertain when based on proceedings before an independent adjudicative body.

                                   7   Importantly, the potential length of a stay here is mitigated by the lack of identified prejudice to

                                   8   Plaintiffs. Under these circumstances, the Court finds it “likely the [appellate] proceedings will be

                                   9   concluded within a reasonable time in relation to the urgency of the claims presented to th[is]

                                  10   [C]ourt.” Leyva, 593 F.2d at 864.

                                  11          Turning to the second factor, even if DoD “must make out a clear case of hardship or

                                  12   inequity,” Landis, 299 U.S. at 255, it has done so. It is true that, as a general matter, “being
Northern District of California
 United States District Court




                                  13   required to defend a suit, without more,” does not suffice. Lockyer, 398 F.3d at 1112. Logically,

                                  14   this includes the ordinary burdens of discovery.

                                  15          “However, neither this lawsuit, nor the discovery Plaintiffs seek is typical.” Washington v.

                                  16   Trump, No. C17-0141JLR, 2017 WL 2172020, at *4 (W.D. Wash. May 17, 2017). Plaintiffs are

                                  17   pursuing discovery into documents connected to sensitive elements of military background

                                  18   investigations, including draft proposed policies, the process for mitigating derogatory information

                                  19   revealed during investigations, and specific security incidents involving military personnel. ECF

                                  20   No. 105-1 at 11-13, 15; ECF No. 105-2 at 8. The parties allude to imminent discovery disputes

                                  21   regarding these and other materials. ECF No. 109 at 6-7. Plaintiffs have also indicated that they

                                  22   intend to depose various DoD officials. See ECF No. 101 at 1 (denying DoD’s opposed request to

                                  23   limit the number of depositions).

                                  24          The Court expresses no view as to whether Plaintiffs are entitled to these specific materials

                                  25   if or when this action proceeds. But these requests undoubtedly implicate sensitive areas of

                                  26   military policy in which courts must tread more carefully than in other contexts. Although the

                                  27   Court previously held that the Mindes doctrine did not bar review altogether, see Kuang v. United

                                  28   States Dep’t of Def., 340 F. Supp. 3d 873, 896-99 (N.D. Cal. 2018), the doctrine’s underlying
                                                                                          7
                                   1   precepts still inform the Court’s decision here. For example, in finding a servicemember’s

                                   2   intentional race discrimination claim unreviewable under Mindes, the Ninth Circuit cautioned that

                                   3   “[t]he officers who participated in reviewing appellant’s performance would have to be examined

                                   4   to determine the grounds and motives for their ratings.” Gonzalez v. Dep’t of Army, 718 F.2d 926,

                                   5   930 (9th Cir. 1983). The court explained that it “would not shrink from such an assessment in a

                                   6   civilian setting,” but that the “very sensitive area of military expertise and discretion” compelled

                                   7   greater restraint. Id.

                                   8            As explained in greater detail below, it is possible that a higher court will conclude that the

                                   9   October 13 Memo is unreviewable, in which case Plaintiffs will not be entitled to any discovery

                                  10   into these areas of military background investigations and national security determinations. The

                                  11   Court agrees with the Washington court that, particularly where discovery disputes are anticipated,

                                  12   prudence favors allowing “the Ninth Circuit [to] address[] issues that may inform the
Northern District of California
 United States District Court




                                  13   appropriateness, scope, and necessity of that discovery” before wading into these difficult

                                  14   questions. Id. at *4. To be clear, the Court does not suggest that this result is always compelled

                                  15   when discovery involves military or other executive officials. But under these specific

                                  16   circumstances, DoD has sufficiently demonstrated that it will suffer hardship in being required to

                                  17   go forward with discovery.

                                  18            Accordingly, the balance of the first two Landis factors supports a stay.

                                  19            B.     Orderly Course of Justice

                                  20            The final Landis factor requires the Court to consider “the simplifying or complicating of

                                  21   issues, proof, and questions of law which could be expected to result from a stay.” Lockyer, 398

                                  22   F.3d at 1110. “[C]onsiderations of judicial economy are highly relevant” to this evaluation.

                                  23   Gustavson v. Mars, Inc., No. 13-CV-04537-LHK, 2014 WL 6986421, at *3 (N.D. Cal. Dec. 10,

                                  24   2014).

                                  25            As a threshold matter, because this stay does not involve a separate proceeding, there is no

                                  26   question that there is a sufficient “degree of overlap” so that a stay will serve judicial economy.

                                  27   Bernstein, 2018 WL 3349183, at *2. In addition, DoD’s interlocutory appeal may impact the

                                  28   entire case, not just some of the claims. Cf. Manriquez, 2018 WL 5316174, at *3 (“Here, the
                                                                                           8
                                   1   resolution of the issue on appeal will not address all of the claims alleged by Plaintiffs, but

                                   2   resolution on appeal has the potential to narrow the claims before the Court.”).

                                   3          DoD asserts that its interlocutory appeal contains issues that may dispose of the case or

                                   4   significantly reshape the merits. ECF No. 104 at 4. The Court agrees. In particular, the Ninth

                                   5   Circuit may decide that either the Mindes doctrine or the APA, 5 U.S.C. § 701(a)(2), bar review.

                                   6   It may also determine that one or more of DoD’s extra-record declarations should be considered in

                                   7   evaluating Plaintiffs’ APA and constitutional claims.

                                   8          Plaintiffs’ only argument on this factor is that judicial economy will not be served because

                                   9   DoD’s appeal is unlikely to succeed, given that the Ninth Circuit has already declined to stay the

                                  10   Court’s injunction pending appeal. ECF No. 109 at 15. Accordingly, Plaintiffs suggest, the Ninth

                                  11   Circuit’s ultimate ruling will not simplify the issues because it will most likely leave the landscape

                                  12   of this litigation untouched.
Northern District of California
 United States District Court




                                  13          The likelihood of success on the merits is not an independent factor under Landis, and

                                  14   therefore does not carry the same weight in this context. See Bascom Research LLC v. Facebook,

                                  15   Inc., No. C 12-6293 SI, 2014 WL 12795380, at *2 (N.D. Cal. Jan. 13, 2014) (rejecting arguments

                                  16   based on “irreparable harm or likelihood of success on the merits” where “plaintiff relies on cases

                                  17   addressing the legal standard applicable for preliminary injunctions or stays of judgments pending

                                  18   appeal, not stays of district court proceedings when in the interest of judicial efficiency”); Asis

                                  19   Internet Servs., 2008 WL 4279695, at *4 (“The Plaintiffs’ extensive discussion, therefore, of the

                                  20   likelihood of success on the merits (and Defendant’s response thereto) are irrelevant to the stay

                                  21   issue [under Landis] here.”). Moreover, an appellate ruling that leaves in place a preliminary

                                  22   injunction may nonetheless resolve intermediate issues in a manner that simplifies further

                                  23   proceedings. Plaintiffs also vastly overstate the inferences that can be drawn from the motion

                                  24   panel’s order, which gave no reasons for denying the stay. See Kuang, No. 18-17381 (9th Cir.),

                                  25   ECF No. 21 at 1. Plaintiffs’ argument is therefore unpersuasive.

                                  26          Finally, the Court addresses the Ninth Circuit’s repeated admonition “not to delay trial

                                  27   preparation to await an interim ruling on a preliminary injunction.” California v. Azar, 911 F.3d

                                  28   558, 583 (9th Cir. 2018). Such stays are often of doubtful utility because, due to the Ninth
                                                                                          9
                                   1   Circuit’s “limited scope of review and the paucity of the factual record on a preliminary injunction

                                   2   application, [its] disposition ‘may provide little guidance as to the appropriate disposition on the

                                   3   merits’ and will often ‘result in unnecessary delay to the parties and inefficient use of judicial

                                   4   resources.’” Glob. Horizons, Inc. v. U.S. Dep’t of Labor, 510 F.3d 1054, 1058-59 (9th Cir. 2007)

                                   5   (quoting Sports Form, Inc. v. United Press Int’l, Inc., 686 F.2d 750, 753 (9th Cir. 1982)). As the

                                   6   Court recently explained, however, those concerns “carry less force” where the critical issues are

                                   7   purely legal and the full administrative record is on appeal. E. Bay Sanctuary Covenant, 2019 WL

                                   8   1048238, at *2.

                                   9          As to the first point, the merits of Plaintiffs’ claims turn on the factual adequacy of DoD’s

                                  10   justifications for discriminating between LPRs and U.S. citizens. But, as described above, there

                                  11   are threshold issues about reviewability under Mindes and whether the October 13 Memo is a

                                  12   decision “committed to agency discretion by law,” 5 U.S.C. § 701(a)(2), that are largely
Northern District of California
 United States District Court




                                  13   independent of the factual record. As to the second, the parties have “expressed an[] intent to

                                  14   supplement the record going forward,” unlike in East Bay Sanctuary Covenant. 2019 WL

                                  15   1048238, at *3. Given that the scope of the record is at issue on appeal, however, it would be just

                                  16   as inefficient to proceed without the benefit of the Ninth Circuit’s guidance on this point.

                                  17          Accordingly, the Court concludes that this factor also weighs in favor of a stay.

                                  18                                            CONCLUSION
                                  19          For the foregoing reasons, the Court GRANTS DoD’s motion to stay these proceedings.

                                  20          IT IS SO ORDERED.

                                  21   Dated: April 15, 2019
                                                                                         ______________________________________
                                  22
                                                                                                       JON S. TIGAR
                                  23                                                             United States District Judge

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                         10
